           Case 1:20-bk-10089-MT                                          Doc 24 Filed 01/28/20 Entered 01/28/20 21:17:19                                      Desc
                                                                           Main Document    Page 1 of 5


  Debtor    1         Carlos Ricardo Fernandez
                         Frrst   Name                    lV dd e      Name              Lasl Name


  Debtor2                Evelyn Mansilla Fernandez
  (Spouse, if filing)    F rst   Name                    1,1   ddle   Nanre             Last Name


  United States Bankruptcy Court for the: Central DiStrict ol California

  case number 1 :2O-bk-10089-MT
                                                                                                                                                      fl   Cfrect< if this is an
  (lf known)                                                                                                                                               amended filing


Official Form 106E/F
Schedule E/F: Greditors Who Have Unsecured Glaims                                                                                                                      121',t5

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2lor creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedu/e
NB: Property (Official Form 10648) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedu/e D: Creditors Who Have Claims Secured by Property. lf more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).


]!@               List Atl of Your PRloRlrY Unsecured Glaims
      Do any creditors have priority unsecured claims against you?
      D    No.    co toPafi2.
      E    yes.
      List all of your priority unsecured claims. lf a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
      each claim listed, identify what type of claim it is. lf a claim has both priority and nonpriority amounts, list that claim here and show both priority and
      nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. lf you have more than two priority
      unsecured claims, fill out the Continuation Page of Part 1. lf more than one creditor holds a particular claim, list the other creditors in Paft 3.
      (For an explanatron of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                            Total claim     Priority Nonpriority
                                                                                                                                            amount amount

                                                                               Last 4 digits of account number                                  $_   $_           $_
       Pnor ty Creditor's Name

                                                                               When was the debt incurred?


                                                                               As   ofthe date you file, the claim is:   Check all that apply

       C   ty                                    Slate         ZIP Code
                                                                               D Contingent
                                                                               El Untiquidated
       Who incurred the debt? Check one.                                       E Disputed
       E Debtor 1 only
       E Debtor 2 only                                                         Type of PRIORITY unsecured claim:
       E D"btor l and Debtor 2 only                                            fl Domeslc support oblrgatrons
       El At least one of the debtors and another                              El Tu*er and cenain other debts you owe the government
       E Cnect if this claim is for a community debt                           El Ctai*s for death or personal injury while you were
                                                                                    intoxicated
       ls the claim subject to offset?
        Eruo                                                                   E    Otrer. Specify
        D   yes

d      Priority              's Name
                                                                               Last 4 digits of account number
                                                                               When was the debt incurred?
                                                                                                                                                S-   S-


                                                                               As of the date you file, the claim is: Check all that apply
                                                                               D    Contingent
        City                                     State         ZIP CoCe        E    Unliquidated

       Who incurred the debt? Check one.                                       D    Di.put"o
        0       Debtor   t   only
                                                                               Type of PRIORITY unsecured claim:
        E       Debtor z only
                                                                               E Dor"=t,. s-pport oDl.gal.ons
        E       D"otor   l   and Debtor 2 only
        E    At least one of the debtors and another
                                                                               E    Taxes and cerlain other debts you owe the government
                                                                               E    Claims for death or personal injury while you were
        D       Ctreck if this claim is for a community debt                        intoxicated
        ls the claim subject to offset?                                        E    otner. Specfy
        E tto
        E    Yes


 Official Form 106E/F                                                   Schedule E/F: Creditors Who Have Unsecured Claims                                    page   I of 5
             Case 1:20-bk-10089-MT                                     Doc 24 Filed 01/28/20 Entered 01/28/20 21:17:19                                                     Desc
                                                                        Main Document    Page 2 of 5
Debtor   1            Carlos Ricardo Fernandez
                        rst   Nanre         M dd e   Name       Lasl
                                                                                                                    case number   rr xnown)
                                                                                                                                              1   :20-bk-1 0089-MT


                      List Att of your NoNpRtoRITy Unsecured Gtaims
@
 3.   Do any creditors have nonpriority unsecured claims against you?
      D No. Yo, have nothinq                  to report in this part. Submit this form to the court with your other schedules.
      E Y",
4. Listall ofyournonpriorityunsecuredclaimsinthealphabetical orderofthecreditorwhoholdseachclaim. lfacreditorhasmorethanone
      nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
      included in Part 1. lf more than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured
      claims fill out the Continuation Page of Paft2.

                                                                                                                                                                       Total claim

       AMEX                                                                                   Last 4 digits of account number        UflftflOwn
       Nonprior ty Credilor s Name                                                                                                                                     s      9,039.00
                                                                                              when was the debt      incurred? 01 10112019-
        PO Box 297871
       Number                 Street

         Fort     Lauderdale                                  FL           33329
       City                                                  sfate          code
                                                                          ztp                 As of the date you file, the claim is: Check all that apply

                                                                                              fl   Contingent
       Who incurred the debt? Check one.                                                      D    Unliquidated
       E       Debtor 1 only                                                                  E    Disputed
       E       Debtor 2 only
       B       D"btor    l    and Debtor 2 only                                               Type of NONPRIORITY unsecured claim:
       fl      At least one of the debtors and another                                        El   student loans

        B      Ctreck if this claim is for a community debt                                   E    obligations arising out of a separation agreement or divorce
                                                                                                   that you did not report as priority claims
       ls the claim subject to offset?                                                        f,   Debts to pension or profilsharing plans, and other similar debts
         Ero                                                                                  EI otner. specify credit card
         fl    Yes


         Citi Cards                                                                           Last 4 digits of account    number L a    19 7/ 8
                                                                                                                                              o                        s      3,208.00
        Nonpr ority Creditor's Name                                                           When was the debt       incurred?        01 101 12019
         PO Box 7801                    I
        Number                 Street
         phOeniX                                              AZ           g5062              As of the date you file, the claim is: Check all that apply
        Crty                                                 state        zLP   code          D    continoent

       Who incurred the debt? Check one.                                                      D    Unliquidated

         El    Debtor 1 on y
                                                                                              B    Disputed

         fl    Debtor 2 only
                                                                                              Type of NONPRIORITY unsecured claim:
         B     D"otor    l    and Debtor 2 only
         E     At teast one of the debtors and another                                        fl   student loans
                                                                                              f    obligations arising out of a separation agreement or divorce
         ?     Cnecf if this claim is for a community debt                                         that you did not report as priority claims
         ls the claim subject to offset?                                                      B    D"ot. to pension or profilsharing plans, and other similar debts
         ENo                                                                                  O    otner. Speciry   credit card
         E     ves

tr       Lexus Financial Services
         Nonprior ty Credrlor s Name
                                                                                              Last4dtgitsofaccountnumberX     5 2 2
                                                                                              when was the debt incurred? 03101 12016
                                                                                                                                                                       $       1,179.00

         PO Box C 22202
         Number                Street

         Owings Mills                                         MD            21117
                                                                          Z P Code

                                                                                              E    Contingent
         Who incurred the debt?                Check one.
                                                                                              f,   Unliquidated                                                        -
         El    Debtor 1 on y
                                                                                              E    Disputed
         E     Debtor 2 only
         Q     o"utor 1 and Debtor 2 only                                                     Type of NONPRIORITY unsecured claim:
         E     At lu".t one of the debtors and another
                                                                                              El   student toans
         Q     Ctrect< if this claim is for a community debt                                  f,   Obligations arising out of a separation agreement or divorce
                                                                                                   that you did not report as priority claims
         ls the claim subject to offset?
                                                                                              fl   D"ots to pension or profit-sharing plans, and other similar debts
         P     r.lo
                                                                                              Q    other. specify   car lease
         E     ves



Official Form 106E/F                                               Schedule E/F: Creditors Who Have Unsecured Claims                                                         page2- ot 5
              Case 1:20-bk-10089-MT                            Doc 24 Filed 01/28/20 Entered 01/28/20 21:17:19                                                Desc
                                                                Main Document    Page 3 of 5
Deblor    1             Carlos Ricardo Fernandez                                                         Case number pr*nor,, 1 :20-bk-10089-MT



 Parl    2z             Your NONPRIORITY Unsecured Claims - Continuation Page


 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                         Total claim


EE
I I                                                                                 Last 4 digits of account number          53 2             8
         LVNV Funding LLC                                                                                                                                      s   5,597.00
        Nonpril), C@         lor   *ile
                                                                                    When was the debt incurred?            03/01/2018
        PO Box 10587
        Number Street
                                                                                    As of the date you file, the claim is: Check      all that apply.
        Greenville                                        SC       29603
                                                                  I P Code          E     Contingent
                                                                                    E     Unliquldated
        Who incurred the debt?             Check one.
                                                                                    E     Disputed
        D       Debtor 1 only
        D       Debtor 2 oniy                                                       Type of NONPRIORITY unsecured claim:
        p       D"bto, 1 and Debtor 2 only                                          El    student toans
        E       At least one of the debtors and another
                                                                                    El    Obligations arising out of a separation agreement or divorce that
                                                                                          you did not report as priority claims
        p       Ctrect< if this claim is   for a community debt
                                                                                    El    Debts to pension or profit-shar ng plans, and other simiiar debts
        ls the claim subject to offset?                                             EI    otr,"r. specity   Credit C?rd
         EI     t',to

         E Y"t


                                                                                    Last 4 digits of account number
        Nonpr onty CredLtor s Name
                                                                                    When was the debt incurred?

                                                                                    As of the date you file, the claim is: Check      all that apply.

         City                                                     Z P Code          E     Contingent
                                                                                    fl    untiquidated
        Who incurred the debt?             Check one.                               E     Disputed
         D      Debtor 1 only
         E      Debtor 2 on y                                                       Type of NONPRIORITY unsecured claim:
         E      D"btor 1 and Debtor 2 only                                          E     Student loans
         El     At le".t one of the debtors and another                             E     Obligations arising out of a separation agreement or divorce that
                                                                                          you did not report as priority claims
         D      Ctrect< if   this claim is for a community debt
                                                                                    E     Debts to pension or profilshar ng plans, and other similar debts
         ls the claim subject to offset?                                            E     otner. Specify.
         fl     ruo

         El     Y"s


                                                                                                                                                                S-
                                                                                    Last 4 digits of account number
         Nonprior ty Credrtofs Name
                                                                                    When was the debt incurred?

                                                                                    As of the date you file, the claim is: Check      all that apply.

         cty                                                      Z)P Code           fl   Contingent
                                                                                     fl   unliquidated
         Who incurred the debt? Check one.                                           E    Disputed
         D      Debtor 1 only
         E      Debtor 2 only                                                       Type of NONPRIORITY unsecured claim.
         El     D"btor 1 and Debtor 2 only                                           E    student loans
         El     At least one of the debtors and another
                                                                                     E    obligations arising out of a separation agreement or divorce that
                                                                                          you did not report as priority claims
         fl     Check if this claim is for a community debt
                                                                                     fl   OeUts to pension or profilshar ng plans, and other similar debts
         ls the claim subject to offset?                                             E    other. Specify
         Druo
         fl     v".



Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                   page3   of 5
            Case 1:20-bk-10089-MT                    Doc 24 Filed 01/28/20 Entered 01/28/20 21:17:19                                                Desc
                                                      Main Document    Page 4 of 5
Deblor    1     Carlos Ricardo Fernandez                                                          case number rrr,,,,,, 1   :20-bk-1 0089-MT


                List others to Be Notified About a Debt rhat You Already Listed
@
 5.   Use  this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
      example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Patts 1 or
      2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
      additional creditors here. lf you do not have additional personsto be notifiedforanydebts in Parts 1 or2,do notfill out orsubmitthis page.

         Toyota Motor Credit                                              On which entry in Part 1 or Part 2 did you list the original creditor?
       Name

         PO Box 9786                                                      Line    4.3 of (Check   one):    E    Part 1: Creditors with Priority Unsecured Claims
                                                                                                           Z    parl2: Creditors with Nonpriority Unsecured Claims

                                                                          Last 4 digits of account number        X 5 2          2
         Cedar Rapids                         IA        52409
       City                                               ZIP Code


                                                                          On which entry in Part 1 or Part 2 did you list the original creditor?


                                                                          Line         oI   (Check one):   O    Part 1: Creditors with Priority Unsecured Claims
                                                                                                           E    part 2: Creditors with Nonpriority Unsecured
                                                                          Claims  -
                                                                          Last 4 digits of account number


                                                                          On which entry in Part 1 or Part 2 did you list the original creditor?


                                                                          Line         of   (Check one):   D    Part 1 : Creditors with Priority Unsecured Claims
                                                                                                           D    Part 2. Creditors with Nonpriority Unsecured
                                                                               -
                                                                          Claims

                                                                          Last 4 digits of account number
         Crty


                                                                          On which entry in Part 1 or Part 2 did you list the original creditor?


                                                                          Line         of   (Check one):   D    Part 1:Creditors with Priority Unsecured Claims
                                                                                                           E    part 2: Creditors with Nonpriority Unsecured
                                                                          Claims


         City
                                                                          Last 4 digits of account number         _

                                                                          On which entry in Part 1 or Parl 2 did you list the original creditor?


                                                                           Line        of   (Check one):   E    Part 1. Creditors with Priority Unsecured Claims
                                                                                                           fl   part 2: Creditors with Nonpriority Unsecured
                                                                                -
                                                                           Claims

                                                                           Last 4 digits of account number
         City                                             ZIP Code

                                                                           On which entry in Part 1 or Part 2 did you list the original creditor?


                                                                           Line        of   (Check one):   E    Part 1: Creditors wlth Priority Unsecured Claims
                                                                                                           E    Part 2: Creditors   wth Nonpriority Unsecured
                                                                                -
                                                                           Claims

                                                                           Last 4 digits of account number
         Crty


                                                                           On which entry in Part 1 or Part 2 did you        listthe original creditor?

                                                                           Line_       ol   (Check one).   E    Part 1: Creditors with Priority Unsecured Claims
                                                                                                           D    part 2: Creditors with Nonpriority Unsecured
                                                                           Claims


         City                                              Z\P Code        Last 4 digits of account number


Official Form '106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                     pagel     ot 5
             Case 1:20-bk-10089-MT                      Doc 24 Filed 01/28/20 Entered 01/28/20 21:17:19                              Desc
                                                         Main Document    Page 5 of 5
Debtor   1     Carlos Ricardo Fernandez                                                        Case number     1   :20-bk-10089-MT
                  Namc          M ddlc Namc




               Add the Amounts for Each Type of Unsecured Claim


6. Total theamountsofcertaintypesofunsecuredclaims.Thisinformationisforstatistical reportingpurposesonly.23U.S.C.Sl59.
   Add the amounts for each type of unsecured claim.




                                                                                       Total claim


                 6a. Domestic support obligations                               6a$                          0.00
Total claims
from Part 1
                 6b. Taxes and cedain other debts you owe the
                       government                                               6b.                          0.00

                 6c. Claims for death or personal injury while you were
                       intoxicated                                              6c                           0.00

                 6d. Other. Add all other priority unsecured claims.
                     Write that amount here.                                    6d. *g                       0.00



                 6e. Total. Add lines 6a through 6d.                            6e
                                                                                       $                     0.00


                                                                                       Total claim

                 6f. Student loans                                              ot
                                                                                                             0.00
Total claims                                                                               $
from Part 2
                 69. Obligations arising out of a separation agreement
                     or divorce that you did not repoft as priority
                       claims                                                    6g                          0.00
                 6h. Debts to pension or profit-sharing plans, and other
                       similar debts                                             6h                          0.00

                 6i.   Other. Add all other nonpriority unsecured claims.
                       Write that amount here.                                   6i   *g                19,023.00


                 6j. Total. Add lines 6f through 6i.                             6j
                                                                                           $            19,023.00




                                                                                                                                           tr
                                                                                                                                       pager     _tr
                                                                                                                                                  J
Official Form 106E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                        oT
